Citation Nr: 1125132	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-17 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1969.  

This case was previously before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, (hereinafter RO).  A November 2008 Board decision denied the Veteran's claim for service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a Memorandum Decision entered in August 2010, the Court set aside the November 2008 Board decision and remanded the issue.  

The issue of entitlement to TDIU addressed in the REMAND portion of the decision below requires additional adjudication and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is an approximate balance of the positive and negative evidence as to whether the Veteran has PTSD related to service.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in August 2006 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claim adjudicated herein.  

As for the duty to assist, the service treatment reports, VA clinical reports, statements from private medical professionals, and reports from VA examinations conducted in September 2006 and June 2010 to determine if the Veteran has PTSD as a result of service have been obtained.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim for service connection, the duty to assist has been fulfilled with respect to that claim.   

II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a Veteran's service, the Veteran's lay testimony may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran contends that he developed PTSD as the result of experiences while serving in Vietnam.  He has described his primary stressors as being wounded in the left arm during combat, and witnessing the death of fellow soldiers.  In this case, service records show that the Veteran was an infantryman assigned to Company A, 4th Battalion, of the 21st Infantry.  The DD Form 214 reflects the he received the Combat Infantryman Badge and the Purple Heart Medal, among other decorations.  The Board thus acknowledges that the Veteran is a combat Veteran.  The service medical records also reflect that the Veteran sustained a shrapnel wound to his left arm in May 1968 after being hit by an enemy explosive device.  These records are negative for findings or treatment of any psychiatric disorder. 

Clearly, in light of the evidence of combat service and a shrapnel wound sustained therein, the occurrence of that in-service stressor is conceded.  As to whether the Veteran has PTSD however, the record is somewhat in conflict.  In this regard, a July 2006 report of a private psychiatric evaluation, which describes flashbacks and nightmares of combat, as well as avoidance of things that remind the Veteran of combat such as rainy weather and war movies, includes a diagnosis of PTSD.  A subsequent report by the same physician, dated in August 2007, indicates diagnoses of PTSD and probable major depression, non psychotic.  With regard to PTSD, the document notes that "there is an intimate relation of these incidents in the Vietnam war and the current symptomatology."  PTSD was also diagnosed by another private psychiatrist following November 2006 and December 2008 evaluations.  The examiner specifically linked PTSD to in-service stressors following the December 2008 evaluation.  

In contrast is the report of a VA PTSD examination conducted in September 2006.  At that time, the case file was reviewed in conjunction with the examination.  The Veteran described his stressors, including the left arm wound, and an incident in which several platoon members were killed.  He reported frequent sleep disturbance with nightmares, lack of concentration, and lack of appetite.  He also reported depression, which started when he quit his job in December 2005 due to physical disability.  He denied panic attacks, problems with activities of daily living, and homicidal or suicidal ideation.  On objective examination, his appearance was clean, he was oriented times three, and he had normal impulse control.  He was observed to have a constricted affect and dysphonic mood.  Based on these findings, the examiner provided a diagnosis of "Depressive Disorder NOS."  The examiner determined that the Veteran did not meet all the DSM-IV criteria for PTSD.  Specifically, it was noted that while he met the stressor criteria for PTSD, and the symptom criteria for re-experiencing the traumatic event, he did not fulfill the symptom criteria for avoidance of the stimulus, nor hyperarousal.  

The report from the 2006 VA examination contained a section which addressed the effects of PTSD on occupational and social functioning, and, in this regard, indicated that "PTSD symptoms are not severe enough to interfere with occupational and social functioning."  In a May 2007 addendum, the examiner clarified this discrepancy, noting that the section of the report which addresses the "effects of PTSD on occupational and social functioning" was answered in error, and should have stated "the effects of the neuropsychiatric condition on occupational and social functioning."  The Veteran was afforded another VA examination in June 2010 to determine if he had PTSD.  It was again concluded that the Veteran did not meet all the criteria for PTSD, but that he did meet the criteria for "Depressive Disorder NOS."  

Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  This particular case includes contradictory medical evidence, both of which reasonably support their respective conclusions.  Thus, without finding error in the RO's action, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to whether the Veteran has PTSD due to his in-service stressors, and conclude that service connection for PTSD may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted.  

REMAND

As the decision above granted service connection for PTSD, the claim for TDIU must be deferred at this time pending the assignment of a rating for PTSD by the RO.  See Harris v Derwinski, 1 Vet. App. 80 (1991).  This will also ensure due process to the Veteran, as the Remand will allow the RO the initial opportunity to determine whether the Veteran is entitled to TDIU with consideration of the fact that the service connected disabilities now include PTSD.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Accordingly, the case is REMANDED for the following action:

The claim for TDIU must be readjudicated by the RO with consideration of the any impairment as may be caused by PTSD.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


